Opinion of
the Court.
IN this case the court are, upon the authority of the case of Slaughter vs. Jones in this court, and also upon principle, clearly of opinion there is nothing in the errors assigned, which ought to reverse the judgment; and the plaintiff appearing, but the defendant not having been served with process to appear here, and having entered no appearance, the court can only affirm the judgment without costs. If the opinion of the court had not been clearly in favor of the defendant in error, no decision would certainly have been given; but the plaintiff being willing to submit to the opinion of the court at this time, it is equally beneficial to the parties, and especially to the defendant, that the judgment should now be rendered for him.